DETAILED ACTION
The present Office Action is responsive to the After-Final Amendment received on April 15, 2021.
Preliminary Remark
Claims 1-4, 15, and 16 are canceled.
The present Office communication contains at least one rejection not necessitated by Amendment and is therefore, made Non-Final.
Claim Objection
	The objection of claim 2 for the informality noted in the Office Action mailed on January 15, 2021 is withdrawn in view of the Amendment received on April 15, 2021, canceling the claim.
Claim Rejections - 35 USC § 102
The rejection of claims 2 and 15 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Clague et al. (U.S. Patent No. 7,504,265, issued March 17, 2009), made in the Office Action mailed on January 15, 2021 is withdrawn in view of the Amendment received on April 15, 2021, canceling the rejected claims.

Claim Rejections - 35 USC § 103
The rejection of claim 16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clague et al. (U.S. Patent No. 7,504,265, issued March 17, 2009) in view of Johnson, P.E. (U.S. Patent No. 6,256,096, issued July 3, 2001), made in the 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,156,509 (herein, “the reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Examiner notes that the present rejected has not been applied.  However, it has become apparent that there not been a restriction made in the application prosecution history of the reference patent.  Therefore, there is no double-patenting bar under 121.
With regard to instant claims 4 and 17, claims of the reference patent claims:

a vessel defining a volume, wherein the volume comprises (“a volume, wherein the volume comprises” (claim 7 and claim 8, “volume is contained in a vessel”):
a first phase;
a second phrase; and
a third phase (see claim 7) comprising a plurality of distinct sample portions at least some of the distinct sample portions comprising PCR replicates (“third phase includes a plurality of droplets comprising biological components or sample .. being disposed in a substantially non-overlapping single layer”, claim 7, thus has distinct sample portions); and
an interface between the first phase and the second phase, wherein the third phase is disposed along the interface (“third phase is configured to be positioned between the first phase and the second phase”, claim 7).
With regard to instant claims 5 and 6, claims of the reference patent also claims a optical sensor configured to have a field of view including the third phrase, wherein the interface is flat over the field of view (“optical sensor having a field of view including the third phase”, “third phase includes a plurality of droplets … droplets being disposed in a substantially non-overlapping single layer”, claim 7).

With regard to instant claims 12 and 13, the system also comprises an optical sensor to simultaneously image the distinct sample portions (see claim 7, “optical sensor … simultaneously imaging the plurality of droplets in the volume”).
Claims of the reference patent do not claim that the third phase comprising the sample portions comprises PCR replicates, or that they are disposed in a two-dimensional array of the sample portions (claim 10), wherein the optical sensor is configured to detect positive/negative numbers of the PCR replicates within the sample portions (claim 11), or that the optical sensor is a CCD camera or CMOS camera.
However, it would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed invention based on the claims of the reference patent for the following reasons.
Initially, with regard to the use of CCD or CMOS camera for imaging, they have been much standardized in the field of imaging and label detection.  Since the system of the reference patent is directed toward the detection/imaging of droplets comprising biological components or sample, the use of such well-known and standard imaging devices such as CCD or CMOS would have been an obvious choice, 
With regard to the PCR replicates being detected, while the claims of the reference patent does not explicitly recite this feature, the method of the reference patent is for imaging droplets which comprises the biological component or sample, wherein the droplets are immiscible with the first two phases which are explicitly claimed as being oil (see claims 1 and 5 for method and claims 7 and 14 for the system showing the same features).  Given that emulsion PCR have been well-established in the art of diagnostics, wherein amplification product is produced and isolated therein for imaging, application of the system of the reference patent for the same purpose would have been an obvious extension of the system claimed in the reference patent.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
	Claims 8 and 9 are unobvious over the reference patent and free of prior art.  While the reference patent claims a system comprising a volume further comprising three phases, wherein a third phase which is formed between the first and second phase comprises a plurality of distinct sample portions (i.e., droplets), the claims of the reference patent does not claim nor is there a reason provided in the prior art to coat the volume comprising the three phases with a coating that modifies a meniscus angle (claim 8), or that which “flattens” the configuration in which the distinct sample portions are disposed along the third phase.

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        April 20, 2021
/YJK/